The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicants’ amendments/remarks received July 5, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claim 8, 10, 12-13 are canceled.  Claims 1-7, 9, 11, 14-15 are under consideration.

Priority:  This application claims priority to U.S. application 14910789, now U.S. patent 10619183, filed February 8, 2016, which is a 371 of PCT/JP2014/071036, filed August 8, 2014, which claims benefit to foreign applications JP 2013-167005, filed August 9, 2013, and JP 2013-221515, filed October 24, 2013.  Certified copies of the foreign priority documents have been filed in the parent application 14910789, on February 18, 2016, and are not in the English language.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (US 20070154976; IDS 03.27.20, previously cited) in view of Cleaves (2011 Dicarboxylic Acid. In: Gargaud M., et al. (eds) Encyclopedia of Astrobiology:  2 pages).  Taniguchi et al. disclose a method comprising combining an oxidase enzyme, an ionic surfactant, and buffers (stabilizer) in a reagent for measuring glycated hemoglobin (at least paragraphs 0011-0013, 0033).  It is disclosed that the oxidase is selected from among fructosyl amino acid oxidase (at least paragraph 0032).  It is disclosed examples of buffers include phosphate, phthalate, citrate, Tris, maleate, succinate, oxalate, tartrate, acetate, Good’s buffers (MES, etc.) (at least paragraphs 0022, 0033).  Taniguchi et al. disclose buffer concentrations including 0.00001 to 2 M (paragraph 0022).  Taniguchi et al. do not explicitly teach other dicarboxylic acids, such as malonic acid.
Cleaves discloses known dicarboxylic acids include oxalic acid, malonic acid, succinic acid, and glutaric acid.
It is disclosed in the instant specification that amadoriase is occasionally referred to as, for example fructosyl amino acid oxidase (application publication paragraph 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed methods for maintaining the residual activity of an amadoriase contained in a reagent for measuring glycated hemoglobin, the method comprising bringing together one or more ionic surfactants, an amadoriase, and buffers (stabilizer) selected from among malonic acid, maleate (maleic acid), Tris, tartrate, etc., in a solution, where the buffer concentrations are selected from 0.00001 to 2 M (instant claims 7, 11).  The motivation to do so is given by the prior art, which disclose the combination of an amadoriase, ionic surfactants, and buffers in a reagent successfully measures glycated hemoglobin in samples.  Further, the combination and/or substitution of equivalents known for the same purpose is prima facie obvious.  MPEP 2144.06.
Regarding instant claims 9, 11, Taniguchi et al. disclose adjustment of the pH for enzyme activity (at least paragraphs 0031, 0033); therefore, it would be obvious that more than one buffer can be combined in the reagent comprising amadoriase, one or ionic surfactants, and buffers (selected from among malonic acid, maleate (maleic acid), Tris, tartrate, etc.).
Regarding instant claims 14-15, as noted above, Taniguchi et al. disclose the buffer is selected from among others maleate (maleic acid) (at least paragraphs 0022, 0033), where buffer concentrations include 2 M (paragraph 0022).

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The 103 rejection is maintained over newly cited Cleaves for the reasons noted above and herein.
Applicants assert Taniguchi et al. do not teach contacting an amadoriase with any of the recited stabilizers in the presence of ionic surfactants.
Applicants’ remarks are not persuasive.  
Instant claim 1 has been amended to delete the limitation “maleic acid.”  
Instant claim 7 recites a buffer (or stabilizer) selected from malonic acid.
Taniguchi et al. disclose a method comprising combining or bringing together the same components recited in the instant claims and at the same buffer concentrations or ranges recited in the instant claims.  As noted above, Taniguchi et al. disclose that the oxidase is selected from among fructosyl amino acid oxidase (at least paragraph 0032) and the buffer is selected from among others maleate (at least paragraphs 0022, 0033) and Tris, succinate, oxalate, tartrate, Good’s buffers (MES, etc.) (at least paragraphs 0022, 0033).  Taniguchi et al. disclose buffer concentrations including 0.00001 to 2 M (paragraph 0022).
Therefore, it would be obvious that Taniguchi et al. disclose buffers comprising dicarboxylic acids.
Cleaves discloses known dicarboxylic acids include oxalic acid, malonic acid, succinic acid, and glutaric acid.
It is known that the combination and/or substitution of equivalents known for the same purpose is prima facie obvious.  MPEP 2144.06.
One of ordinary skill would have reasonable expectation that a malonic acid as disclosed in Cleaves can be incorporated as a buffer in the method of Taniguchi et al. because Taniguchi et al. disclose examples of buffers include dicarboxylic acids.
Regarding Applicants’ remarks that the examples of Taniguchi et al. disclose phosphate buffer, the remarks are not persuasive.  There is no requirement under 103 that a reference must supply actual data or exemplify all embodiments taught.  It is noted that Taniguchi et al. is cited as a 103 reference, where it is disclosed buffers selected from dicarboxylic acids and at the same concentrations or ranges recited are incorporated into solutions comprising and one or more ionic surfactants.
Regarding Applicants’ remarks that the present invention demonstrates residual activity of an amadoriase is maintained in maintained in the presence of an ionic surfactant by using the claimed stabilizers and/or buffers, the remarks are not persuasive.  
As previously noted, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious."  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  MPEP 2145.
In this instance, Taniguchi et al. disclose a method comprising combining or bringing together the same components recited in the instant claims and at the same buffer concentrations or ranges recited in the instant claims.
It is further disclosed in Taniguchi et al. that the buffer maintains the pH conditions under which the enzyme is caused to act (paragraph 0033).  Therefore, Taniguchi et al. reasonably disclose that buffers “stabilize” the enzymes, including fructosyl amino acid oxidase.
For at least these reasons, the 103 rejection is maintained.

Claims 1-6 are allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656